263 F.2d 840
SUNRAY MID-CONTINENT OIL COMPANYv.FEDERAL POWER COMMISSION.
No. 5947.
United States Court of Appeals Tenth Circuit.
Jan. 8, 1959.

Dale E. Doty, Washington, D.C., and M. Darwin Kirk and James C. Denton, Jr., Tulsa, Okl., for petitioner.
Willard W. Gatchell, Gen. Counsel, Howard E. Wahrenbrock, Sol., and William W. Ross, Atty., Federal Power Commission, Washington, D.C., for respondent.
Before BRATTON, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Petition for review dismissed on motion of respondent, on ground that it was moot.